Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
Please replace the previous claims with claims in the attachment of this Office action. The amendment to the claims was agreed by an Attorney of Record, James O’Sullivan, in an email communication on December 14, 2020.



Allowable Subject Matter
	
Claims 1-7, 10-15 and 17-19 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1 is allowed because the prior art of record fails to disclose or render obvious the limitation that each of the power converting units includes a circuit board and wherein a rectifying unit is disposed on the base portion of the circuit board, is electrically connected to the circuit board and is received a converted electric power from the secondary winding.  

	Claims 2-7 and 10-11 are allowed because they depend from claim 1 which is allowed.

Claim 12 is allowed because the prior art of record fails to disclose or render obvious the limitation that the printed circuit board module includes a printed circuit board, a conductive layer and a switch unit which is connected to the printed circuit board and configured to receive a converted electric power from the conductive layer.  

	Claims 13-15 and 17-19 are allowed because they depend from claim 12 which is allowed.	

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991





Conferees:

/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991